Citation Nr: 0907445	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  08-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits based on a claim pending 
at the time of the Veteran's death for service connection for 
lung cancer.

3.  Entitlement to accrued benefits based on a claim pending 
at the time of the Veteran's death for entitlement to special 
monthly compensation (SMC) based on the need for regular aid 
and attendance (A&A) or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to 
August 1966.  The Veteran died in April 2006; the appellant 
is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In October 2008, the appellant testified at a videoconference 
hearing before the undersigned.  A transcript of that hearing 
is of record.  At the hearing, the appellant submitted 
additional evidence directly to the Board accompanied by a 
signed written waiver of the RO's initial consideration of 
this additional evidence.  


FINDINGS OF FACT

1.  The Veteran died in April 2006; the death certificate 
lists the immediate cause of death as brain cancer with 
metastatic disease to lungs/bones.

2.  The Veteran's brain cancer was not diagnosed in service 
or within one year of service discharge and no medical 
evidence has been presented establishing a nexus between any 
incident, herbicide exposure, or sickness occurring in 
service and the Veteran's brain cancer; therefore, the 
disease processes leading to the Veteran's death did not 
begin in service and did not otherwise develop as a result of 
his military service.

3.  Metastatic carcinoma to the lungs was first diagnosed 
over 30 years after separation from service and is not 
related to Agent Orange exposure.

4.  The Veteran filed a claim of entitlement to service 
connection for lung cancer in November 2005; evidence of 
record at the time of the Veteran's death did not support an 
award of service connection for lung cancer.

5.  The Veteran filed a claim of entitlement to SMC based on 
the need for regular A&A or being housebound in January 2006; 
evidence of record at the time of the Veteran's death did not 
show that the Veteran's service-connected disabilities were 
so disabling as to render him unable to care for his daily 
personal needs or protect himself from the hazards and 
dangers of daily living without care or assistance on a 
regular basis, nor did they confine the Veteran to his 
immediate premises.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.312 (2008).

2.  The criteria for service connection for lung cancer for 
purposes of accrued benefits have not been met.  38 U.S.C.A. 
§§1110, 1116, 5107, 5121(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2008).

3.  The criteria for SMC based upon the Veteran's need for 
the regular A&A of another person or on account of being 
housebound for purposes of accrued benefits have not been 
met.  38 U.S.C.A. §§ 1114(r), 5107, 5121(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.350, 3.352(a), 3.1000 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the appellant's claim, VA 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  Letters dated in March and June 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The appellant was not provided with this notice with respect 
to (1) and (2), above; however, the Board notes that the 
appellant has actual knowledge of the disabilities for which 
the Veteran was granted service connection and those for 
which he was not service-connected.  At the October 2008 
videoconference hearing, the undersigned noted that the 
Veteran's only two service-connected conditions were diabetes 
mellitus and peripheral neuropathy of the lower extremities 
and asked the appellant whether any medical professional had 
given her the opinion that either of those conditions either 
caused the cancer that the Veteran suffered from or in some 
way had accelerated or hastened his death.  The appellant 
essentially stated that since she only had three weeks from 
the time the Veteran found out he had cancer until his death, 
she didn't have time to find out exactly.  The Board finds 
that the appellant had actual knowledge of the disabilities 
for which the Veteran was granted service connection and the 
evidence she needed to submit to substantiate the claim.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2006 letter told her to provide any relevant 
evidence in her possession.  See Pelegrini, 18 Vet. App. at 
120.  

The March 2006 letter advised the appellant of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

A VA opinion has not been obtained to address the issue of 
service connection for the cause of the veteran's death.  In 
this regard, the Board's attention is drawn to a decision 
from the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit).  In Delarosa v. Peake, 515 F.3d 1319, 1322 
(Fed. Cir. 2008), the Federal Circuit held that VA's duty to 
obtain a medical opinion under 38 U.S.C. § 5103A(d) does not 
apply to a DIC claim, as the applicability of this provision 
is explicitly limited to claims for disability compensation.  
Moreover, the Board notes that 38 U.S.C. § 5103A(a) does not 
always require VA to assist the claimant in obtaining a 
medical opinion or examination.  Under section 5103A(a), VA 
only needs to make reasonable efforts to assist a claimant in 
obtaining a medical opinion when such opinion is "necessary 
to substantiate the claimant's claim for a benefit."  Here, 
as will be discussed in greater detail below, the Board finds 
that there is no evidence that the Veteran's brain cancer had 
its onset in service or within one year of service discharge 
and there is no competent evidence suggesting a link between 
the Veteran's brain cancer and his active service or presumed 
exposure to herbicides.  There is also no evidence that links 
the Veteran's death to any service connected disability.  
Thus, notwithstanding the fact that VA had no obligation to 
obtain a medical opinion, the Board finds there was no basis 
to obtain one.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Historical Information

VA outpatient treatment records indicate that the Veteran 
presented in March 2001 with complaints of memory loss for 
approximately 1 month.  Routine labs were noted to be 
unrevealing for dementia.  Neuropsychology Consultation Note 
dated in June 2001 indicates that tests suggested a dementing 
process.  By mid-July 2001, the Veteran's symptoms appeared 
to be worsening.

A January 2002 Neurology Outpatient Clinic Note indicates 
that the Veteran was suffering from cognitive decline, 
dementia, likely secondary to chronic alcohol abuse with 
ischemic damage secondary to hypertension versus early onset 
Alzheimer's.  An April 2002 Note indicates that the Veteran 
could not make a pot of coffee, could not cook on the stove, 
could use the microwave, could make a sandwich, could feed 
himself, could dress himself, and could take out the garbage.  
The neurologist noted that the Veteran was not driving but 
was able to go for walks by himself.  

In February 2003, the Veteran was diagnosed with 
multifactorial dementia with severe restlessness and admitted 
to mental health center.  Prior to admission, the Veteran was 
reported to have memory loss, wandering, labile and irritable 
mood.  He was also hallucinating actively.  He sustained 
frostbite of both feet when he roamed in the cold weather 
without protection.  Inpatient Note diagnosed dementia NOS - 
multifactorial with Alzheimer cortical changes, history of 
alcohol abuse in remission.  Discharge Planning Note 
indicates that the Veteran was neither capable of successful 
and stable self maintenance in a community living situation 
nor able to participate in necessary treatments without 
intensive support.  

A Statement of Expert Evaluation conducted in February 2003 
notes that the Veteran was suffering from severe dementia 
with psychotic symptoms, that his overall level of 
functioning was very poor, and that he needed constant 
supervision and support at home.

Private hospital records indicate that in March 2003, 
pulmonary examination and chest x-rays revealed findings 
compatible with rounded opacities in all lung zones, likely 
due to silicosis acquired through occupational exposure.  
Records from July 2003 note that the Veteran worked in the 
foundry and apparently had silicosis.  

Private hospital records indicate that in July 2003, the 
Veteran was admitted after collapsing at home.  Discharge 
diagnoses included new onset diabetes mellitus and diabetic 
ketoacidosis, aspiration pneumonia, dehydration, 
pancreatitis, and acute renal insufficiency.  The records 
also indicate that the Veteran had a history of gastritis, 
silicosis, alcohol-induced liver disease, questionable 
history of hepatitis C, and hypertension.  The records 
contain no findings with regard to a carcinoma of the lungs.

In June 2005, VA nurse practitioner discussed the option of 
institutionalizing the Veteran.  In July 2005, the Veteran 
was evaluated.  It was noted that the Veteran had not been 
seen since 2003 and that the appellant stated that he had 
been more agitated, restless with sometimes hallucinations, 
and threatening behavior.  The Veteran had also been out of 
medication for more than one month.  

The Veteran was hospitalized in March 2006 for evaluation of 
frontal mass lesion with associated right middle lobe lung 
mass.  On imaging of the abdomen, the Veteran was also found 
to have two renal lesions.  The private medical records 
indicate that the appellant stated that the Veteran developed 
a 3 x 3 cm lump over his right forehead approximately two 
weeks prior to hospitalization, and was at the time of 
hospitalization about twice the original size.  The Veteran 
had been found to have a right middle lobe lung mass on 
incidental chest radiograph about three months prior to March 
2006 hospitalization.  The Veteran was admitted to hospital 
the week before for evaluation of the skull mass at which 
time a CT scan of the chest had revealed an increase in the 
size of the lung lesion to 7 x 7 cm.    

A June 2006 letter authored by R.J., Registered Nurse, noted 
that the Veteran was admitted at home to hospice on April 4, 
2006, with brain cancer of the frontal lobe.  The letter also 
noted that the Veteran had metastasized to the lung and bone, 
that his prognosis was very poor with a life expectancy of 
one to two weeks, that he died in April 2006, and that the 
diagnosis remained the same.  There is nothing in the record 
that suggests that the primary site of the Veteran's cancer 
was anywhere but the brain.

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected or compensable disability 
to be the principal cause of death, it must singularly, or 
jointly with some other condition, be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be 
shown that it contributed substantially or materially to his 
death, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The first question that must be addressed, therefore, is 
whether incurrence of brain, lung, or bone cancer was 
actually shown during service.  The Board concludes it was 
not.  

The service treatment records are absent complaints, findings 
or diagnoses of any type of cancer or brain, lung, or bone 
problems during service.  On the clinical examination for 
separation from service, all the Veteran's systems were 
evaluated as normal, and no defect or diagnoses were noted.  
Thus, there is no medical evidence that shows that the 
Veteran suffered from any brain, lung, or bone disorders 
during service.  The appellant does not contend otherwise.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Cancer can be service-connected on such 
a basis.  The first showing of cancer of any type was not 
until many years after the Veteran's discharge from service.  
Again, the appellant does not argue to the contrary.  

Rather, she maintains that the brain cancer that resulted in 
the Veteran's death was caused by his presumed in-service 
exposure to herbicide agents (Agent Orange).  She notes that 
Agent Orange has been linked to numerous cancers, and that it 
is irrational to distinguish brain cancer from the list of 
cancers presumed to be related to herbicide exposure.  The 
appellant alternately argues that the primary site of the 
Veteran's was his lungs and not his brain.  In this regard, 
she asserts that the cancer was pervasive when it was 
discovered, and that the Veteran's fragile health prevented 
him from undergoing a lung biopsy, which she maintains would 
have shown that the cancer originated there.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent (to include Agent Orange) during active military, 
naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes), acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue carcinomas (other than 
osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).  [Emphasis added].  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed 
exposed to Agent Orange) who develops one of the 
aforementioned conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994).  

Here, the evidence shows that the Veteran served in the 
Republic of Vietnam from August 1965 to April 1966.  He, 
therefore, was presumptively exposed to herbicides.  

However, although it is true that the Veteran had cancer in 
the lungs, the preponderance of the credible medical evidence 
indicates that this was not lung cancer per se, but rather 
brain cancer that had metastasized to the lungs.  Put another 
way, the cancer in the lungs was metastasized brain cancer, 
not the other way around.  No competent evidence has been 
presented to dispute this finding.  Brain cancer is not among 
the disabilities recognized by VA as associated with 
herbicide exposure.  

A presumptive cancer that develops as a result of a 
metastasizing non-presumptive cancer may not be service-
connected under 1116(a).  See 38 U.S.C.A. § 1113(a) (West 
2002); Darby v Brown, 10 Vet. App. 243 (1997) (the 
presumption of service connection for lung cancer was 
rebutted by medical evidence showing that the stomach was the 
primary site); see also VAOPGCPREC 18-97 (presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. 
§ 3.309(c) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.)

In addition, under the Agent Orange Act of 1991, the 
Secretary receives from the National Academy of Sciences 
(NAS) periodic reviews and summaries of the scientific 
evidence concerning the association between exposure to 
herbicides and diseases suspected to be associated with those 
exposures.  Based on cumulative scientific data reported by 
the NAS since 1993, the Secretary has determined that there 
is no positive association between bone cancer and herbicide 
exposure or between brain tumors and herbicide exposure.  See 
68 Fed. Reg. 27,630-27,638 (2003).  Hence, presumptive 
service connection for the cause of death, based on the 
Veteran's presumed Agent Orange exposure, is not warranted.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
Veteran's date of discharge and 2006, date of symptomatology, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the Veteran died 
from brain cancer that metastasized to the lungs and bone.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the brain cancer 
and the Veteran's military service or to his exposure to 
herbicides.

However, no medical professional has ever related the brain 
cancer to the Veteran's military service or to exposure to 
herbicides.  The medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  There is simply no 
evidence that the Veteran's brain is related to his military 
service.  There is also no evidence that suggests that the 
Veteran's lung or bone cancer were related directly to his 
active service versus being a metastasized disease process.

Finally, at the time of his death, the Veteran was service 
connected for diabetes mellitus, type II.  Since the 
Veteran's death, service connection for accrued benefits has 
been established for peripheral neuropathy of the lower 
extremities.  There is no suggestion in the medical evidence 
that a service-connected disability contributed in any way to 
the Veteran's demise.  The Board notes that the appellant 
indicated at her personal hearing that she was aware of no 
evidence, to include medical opinions, that associated the 
Veteran's death to his diabetes mellitus, peripheral 
neuropathy, or that demonstrated the service connected 
disabilities contributed to the cause of his death.

The Board acknowledges the appellant's contention that the 
Veteran died as a result of cancer caused by exposure to 
herbicides while serving in Vietnam.  However, there is no 
evidence of record showing that the appellant has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of the disease processes that brought about the 
Veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
appellant's own assertions as to the cause of the Veteran's 
death have no probative value.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.

IV.	Accrued Benefits

VA law applicable to the present claim provides that periodic 
monetary benefits, including DIC payments, to which a payee 
was entitled at her death under existing ratings or 
decisions, and due and unpaid will, upon the death of such 
person, be paid only so much of the accrued benefit as may be 
necessary to reimburse the person who bore the expense of 
last sickness or burial.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2008).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

For a claimant to prevail in an accrued benefits claim, the 
record must show the following:  (1) The appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the service person 
had a claim pending at the time of his death (see 38 U.S.C.A. 
§§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998); (3) the service person would have prevailed on 
his claim if he had not died (Id.); and (4) the claim for 
accrued benefits was filed within one year of the service 
person's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c)).

The Veteran died in April 2006.  At the time of his death, 
the Veteran had claims pending for service connection for 
lung cancer.  He also had a claim pending for entitlement to 
SMC based on the need for regular A & A or being housebound.  
There were other claims pending at the time of his death.  
However, those claims were either settled or not appealed by 
the appellant for purposes of accrued benefits.

The Veteran's claims terminated with his death.  However, as 
noted above, the regulations set forth a procedure for a 
qualified survivor to carry on, to a limited extent, a 
deceased veteran's claims for VA benefits by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121.  
Thus, while the claims for accrued benefits are separate from 
the claims filed by the Veteran prior to his death, the 
accrued benefits claims are derivative of the Veteran's 
claims and the appellant takes the Veteran's claims as it 
stood on the date of his death.  See Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996); Jones, 146 F.3d at 1296.  

The appellant has standing to file the claim for accrued 
benefits as she is the widow of the deceased Veteran.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The application for 
DIC, and accrued benefits (received in April 2006) was timely 
as it was filed within one year of the date of the death of 
the Veteran.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).  

However, with respect to the claim of entitlement to accrued 
benefits based on a claim pending at the time of the 
Veteran's death for lung cancer, the Veteran would not have 
prevailed on his claim if he had not died.  As noted above, 
service connection cannot be granted for lung cancer, and, 
thus, could not have been granted based on the evidence in 
the file at the time of the Veteran's death.  Lung cancer is 
not factually shown during service and was not manifested to 
a compensable degree within a year after service.  The record 
also lacks evidence of continuity of symptomatology and 
evidence of a nexus between the Veteran's lung cancer and his 
military service, to include herbicide exposure.  Again, the 
record clearly shows that the Veteran's lung cancer was a 
metastatic disease process.  Further, as discussed above, the 
Veteran's lung cancer could not enjoy the presumption of 
service connection under 38 C.F.R. § 3.309(e) because it had 
metastasized from the brain.  See Darby v Brown.
       
Since the evidence at the time of the Veteran's death was 
against the claim for service connection for lung cancer, the 
appellant's claim for service connection for lung cancer, for 
accrued benefits purposes, must be denied. 

With respect to the claim of entitlement to accrued benefits 
based on a claim pending at the time of the Veteran's death 
for entitlement to SMC based on the need for regular A&A or 
being housebound, if a Veteran, as the result of service-
connected disability, is so helpless as to be in need of 
regular A&A, an increased rate of compensation (SMC) is 
payable.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.350(b) (2008).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the Veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352 (a) (2008).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2008).

As noted above, at the time of the Veteran's death, he was 
service connected for diabetes mellitus, type II with a 
disability rating of 20 percent.  Indeed, even if the 
Veteran's peripheral neuropathy of the lower extremities had 
been a service connected condition at the time of his death, 
there is no evidence in the record that the Veteran was so 
helpless as to be in need of regular aid and attendance as a 
result of his service-connected diabetes mellitus, type II, 
or bilateral peripheral neuropathy of the lower extremities.  
In fact, the record indicates that the need of regular aid 
and attendance was due to the Veteran's nonservice-connected 
dementia from April 2002 and then due to brain, lung, and 
bone cancer, none of which have been service-connected.

Since the evidence at the time of the Veteran's death was 
against the claim, the appellant's claim for entitlement to 
SMC based on the need for regular A&A or being housebound, 
for accrued benefit purposes, must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to service connection for lung cancer for accrued 
benefit purposes is denied.

Entitlement to SMC based on the need for regular A&A or being 
housebound for accrued benefit purposes is denied.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


